Citation Nr: 1030394	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-38 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorders, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from June 1989 to June 
1993 as an Anti-Tank Assaultman in the U.S. Marine Corps (USMC) 
and from December 1993 to October 1995 in the U.S. Army.  The 
Veteran's active military service in the U.S. Army shall not be 
considered for service connection purposes as the Veteran 
received a Bad Conduct Discharge.  38 C.F.R. § 3.12d(4) (2009).

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has filed a claim for entitlement to service 
connection for paranoid schizophrenia and bipolar disorder.  This 
claim was later expanded to include a claim for posttraumatic 
stress disorder (PTSD).  During the course of VA treatment, the 
Veteran has been diagnosed with schizophrenia, schizoaffective 
disorder, bipolar disorder, major affective disorder, and having 
PTSD symptoms.  However, the Board notes that a claim for a 
mental disorder must be construed liberally as a claim for any 
mental disorder that may reasonably be ascertained.  See Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009).

In regards to the Veteran's PTSD claim, he has alleged at least 
two events where he had contact with terrorist groups.  In one 
event, the Veteran alleges that he witnessed his squad leader 
getting injured before his group was able to subdue and 
interrogate the terrorist.  The other event involved an 
engagement with an armed hostile group during a reconnaissance 
patrol.  Thus, the claimed stressors relate to the Veteran's fear 
of hostile military or terrorist activity consistent with his 
duties as a member of the USMC serving in the Ground Defense and 
Security Force of Subic Bay, Republic of the Phillippines during 
the early 1990s.  If, as in the present case, a stressor claimed 
by a veteran is related to the veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
the veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the place, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  Stressor Determinations for Posttraumatic 
Stress Disorders, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to 
be codified at 38 C.F.R. pt. 3).  As such, a VA examination is 
needed to either confirm or deny that the claimed stressor is 
adequate or inadequate to support a diagnosis of PTSD.

VA must provide the Veteran with a psychiatric examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, and (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with the 
veteran's service, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4).  
Here, the Veteran has been diagnosed with multiple mental 
disorders and he has provided statements about stressors that 
occurred during his USMC service.  However, there is no medical 
evidence on file that addresses the causation of the Veteran's 
mental disorders.  Therefore, the Veteran is entitled to a 
psychiatric examination in connection to his claim.  

The Board also finds that there is a need to obtain the Social 
Security Administration (SSA) records to further develop the 
Veteran's claim.  The record contains an October 2009 
administrative decision from SSA that found the Veteran to be 
disabled for SSA purposes due to the effects of his mental 
disorders.  As the information contained in the SSA records 
pertains to the Veteran's claimed service connected disability, 
VA has a duty to obtain there records to further develop the 
claim.  See Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); 
accord Voerth v. West, 13 Vet. App. 177, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998); 38 U.S.C.A. §§ 5103, 5105; 
38 C.F.R. §§ 3.159, 3.201.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's records from SSA.  If 
a negative response is received to 
requests for records, associate that 
response with the claims folder.
2.	Thereafter, schedule the Veteran for a 
psychiatric examination to determine the 
nature and etiology of all psychiatric 
disabilities including PTSD.  The claims 
folder must be made available to the 
examiner and his/her review of the claims 
folder must be noted in the examination 
report.  The examiner should perform all 
necessary testing and render all 
appropriate diagnoses.  For each 
disability diagnosed, please state whether 
it is at least as likely as not related to 
service and/or an event that occurred 
during his service in the USMC.  All 
opinions and conclusions expressed must be 
supported by a detailed rationale.  If 
PTSD is diagnosed, the examiner must 
specifically state what stressor(s) the 
diagnosis is based upon.  If the examiner 
determines that a medically-sound opinion 
cannot be reached without resorting to 
speculation, it is requested that an 
explanation as to why that is so be 
included.
3.	When the development requested has been 
completed, review the case on the basis of 
the additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b).


